DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species of: tumor sample; the set of genes CXCL9, CXCL10, CXCL11, and CXCL13 as distinct set of biomarkers to detect; mRNA as marker type; no use of an additional therapeutic agent in the methods; and metastatic renal cell carcinoma as cancer target, in the reply filed on 07/08/2021 is acknowledged.
Claims 2 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/08/2021.

Claim Status
Claims 101-104 are new.
Claims 2 and 40 are withdrawn.
Claims 3-13, 16-38, 41-51, 54-81, 83-85, and 87-100 are canceled.
Claims 1, 14-15, 39, 52-53, 82, 86 and 101-104 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PCT/US2017/027725, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The instant case is a CON of the priority document above and so they have matching disclosures.   Thus, for the same reasons below that the instant disclosure fails to .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statements (IDS) submitted on 03/14/2019 and 07/08/2021 are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, the cancer target of the claimed methods, as well as the drug treatments used (BEV) should be incorporated therein. 

The use of the terms CAMPATH (Pg. 24), BEXXAR (24), and MASSARRAY (63), which is a trade name or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 39 is objected to because of the following informalities:  This independent claim contains RCC and this abbreviation should be accompanied by the full name for consistency.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14-15, 39, 52-53, 82, 86 and 101-104 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claims 1 and 39, on which all other claims above depend, recite the term patient.  This term renders the claims indefinite owed to its definition in the specification.   On page 11, it states that the patient is more preferably a mammal and recites language including “such as” followed by a list of mammal species.  These preferences are incorporated into the claims since they are part of the definition.  Thus, the claims recite a broad term patient and narrower embodiments of the same including mammals and specific mammal species.  This renders the claims indefinite, since, as discussed infra, it is not clear if the claims are to be limited only to the mammal species listed, to mammals only, or if these are merely examples within the scope of patient and do not limit the claim scope.  The presence of multiple interpretations here renders the claims indefinite.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claims recite the broad recitation patient, and the claim also recites mammal and specific mammal species, which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 1 and 39, and most of their dependents, also recite broad and narrow limitations in the form of gene sets.  These claims recite Th1 cytokine genes as a broad 
Claims 1 and 39, on which the other claims above depend, recite untreated advanced or metastatic RCC.  This gives the claims multiple interpretations with respect to the adjective untreated.  First, untreated could apply only to the advanced RCC, second, it could apply to both the advanced and metastatic RCC species.  The presence of multiple interpretations renders the claims indefinite. 
The term "about" in claim 15 and 53 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Said another way it is not clear how close to the fold changes listed one has to be to fall within the claim scope and so the metes and bounds of the claim are not clear and the claim is rejected as indefinite.  The definition of about on page 11 of the specification does not help this issue since it states it is merely the usual error range known to the skilled person.  Usual is a subjective term in of itself and one cannot ascertain the scope of what is usual or not usual here.  It is not defined by the specification.  Thus, the definition of about is also indefinite for the reasons above and the claim must be rejected.  
See Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) ("[R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 14-15, 39, 52-53, 82, 86 and 101-104 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
All claims above contain new matter.  Claim 1 and 39, on which the other claims above depend, recite application of their methods on advanced RCC.  However, the methods of these claims, which fall within example 2 (Pg. 106) of the specification, were only performed on metastatic disease and not to just any advanced RCC.  Thus, 
Claims 15 and 53 contain additional new matter because the original disclosure (Pg. 106-107) does not teach each gene increases the recited folds.  Rather, only the overall signatures are taught to make these changes.  It is not clear what each individual gene change is.  Thus, reciting that each can be any of the recited fold increases adds new matter. The original claims do not recite any specific cancer species and a genus does not anticipate a species.  Also, the original claims do not teach bevacizumab monotherapy as the intervention analyzed.  Therefore, the method species of these instant claims were never taught in the original disclosure as broadly as currently claimed with each gene increasing as recited in the specific disease state targeted by the specified monotherapy.  Thus, the claims contain new matter and are rejected here. 
Of note, even if the original disclosure makes obvious a claim element, this is not sufficient to rise to the level of contemplation thereof.  The original disclosure must specifically teach each claim or the claims contain new matter as here. 

Claims 1, 14-15, 39, 52-53, 82, 86 and 101-104 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
All claims above recite CXCL9, CXCL10, CXCL11, and CXCL13 as biomarker mRNA targets for detection and measure in the claimed methods.  Yet, the instant specification provides very broad special definitions of each of these markers.  On page 14-15, all are defined to include any vertebrate version of these markers, the full-length sequence of each, any truncate or splice variant of the same, and any allelic variant thereof.  However, only one nucleic acid sequence of each is provided for use in the claimed methods for mRNA detection of each.  See pages 14-15.  Thus, only a single species of each marker above is taught to represent the genera of each claim.  Furthermore, representative species must be functional species within the claimed methods.  Yet, example 2 seems to only detect the single species of each marker discussed on pages 14-15 above represented by sequence identifiers.  These single species would be the only ones present in the Fluidigm and NanoString panels used by Applicant (Pg. 106).  Also, only human versions of each species were tested in example 2 and shown to function.  Therefore, not only are single species taught to represent the genus of each biomarker recited but only one is shown to function in the instant claims.  All are human markers only. Thus, for the reasons here and infra, the claims clearly fail the written description requirement.  
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A “representative number of species” means that the species which are adequately described are representative of the entire genus. See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, as here for each marker owed to the breadth to which each is defined in the specification, one must  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”  One of skill in this art cannot envision the structure of any other biomarker mRNA other than the one detected and shown to function for each marker named in the instant claims by Applicant.  As discussed below in the enablement requirement, all arguments there being incorporated here, each marker must be shown to function in the claimed methods.  One of ordinary skill in this art will not assume that any variant of a functional marker will also function equivalently to the parent molecule.  Such knowledge requires experimental data.  Said another way, Applicant only possesses markers that they have shown to function in the context of their invention.  This is a single species for each marker named in the instant claims above.  Therefore, since only a single species is provided to represent these genera, the claims encompassing the same clearly fail the written description requirement.  
Overall, at the time the invention was filed, the level of skill for observing marker dynamics and then selecting those with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify additional markers that function in the claimed methods, the written description provision of 35 U.S.C § 112 is severable from its enablement Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) Absent structure/sequence of the functional markers, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what marker with a particular set of functional properties would look like structurally.
Since only a single functional species of each marker named in the claimed methods is taught within the recited genera above, the instant claims above clearly fail the written description requirement and are rejected here.  

Claims 1, 14-15, 39, 52-53, 82, 86 and 101-104 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of monitoring the response of human patients to a monotherapy with bevacizumab, using the biomarker levels recited in a tumor tissue sample from said patients and treating the patients accordingly, does not reasonably provide enablement for similar methods with just any species of patient and just any biological sample.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
The breadth of the claims is found in claim 1 drawn to a method of monitoring the response of a patient with previously untreated advanced or metastatic RCC to treatment with bevacizumab monotherapy comprising determining in a sample from the patient following administration of the therapy, the mRNA expression level of CXCL9, CXCL10, 
The nature of the invention is a prognostic method for monotherapy efficacy against RCC subtypes using the biomarkers above.
The level of skill of one skilled in this art is high.
The specification teaches that the effects of bevacizumab and its combination therapy on the tumor immune microenvironment were examined (Pg. 106).  Tumor biopsies were used in the measure of the biomarker mRNAs (Pg. 106-107).  This makes sense especially since mRNAs would not be expected to be stable outside of the cell.  Yet, the specification makes clear that the scope of the sample in the instant claims is far broader than tumor tissue.  Many such sample types are listed on page 12 in the paragraph that defines sample.  Similarly, the patients of example 2 were all human (Pg. 106).  Yet, patient is defined far more broadly as discussed supra and on page 11 of the specification.  
A biomarker from just any patient species and in just any sample type would not be expected to function in the claimed methods barring experimental evidence.  With respect to other species, it is not clear that just any other mammalian species would have a homolog of the markers of instant claims under examination that functions in an identical way and indicates the same prognosis as in human beings.  Unless this is shown experimentally, it would not be assumed and is unpredictable.  This is because, as discussed below, even the functionality of well-known biomarkers can be affected by different disease states and so use across species for the same prognosis of only one disease is unpredictable.

Furthermore, cancer biomarkers are preferably not only tissue-specific but also cancer-specific.  Pepe et Al. (Journal of the National Cancer Institute, Vol. 93, No. 14, Pg. 1054-1061, 2001) teach that a functional biomarker is unique for a tumor and not present in or generated by non-tumor tissue (Pg. 1054, Column 1, Paragraph, fifth).  Biomarkers of this type can be direct (within tumor samples) or indirect (from outside of the primary tumor, i.e. serum, urine, etc.) (Pg. 1054, Column 2, Paragraph, first partial).  Even assays utilizing detection of notable biomarkers such as prostate-specific antigen (PSA) in the case of prostate cancer diagnosis, while being highly sensitive, are not highly specific due to their indirect detection of the cancer (Pg. 1054, Column 2, Paragraph, first full).  They further teach that maintaining high specificity or low false-positive rates is a high priority for population screening (Pg. 1054, Column 2, Paragraph, first full).  Thus, biomarkers need to be highly specific for cancer (Pg. 1054, Column 2, Paragraph, first full) and 
Mettlin et Al. (Cancer, Vol. 74, No. 5, Pg.1615-1620, 1994) teach that a number of studies have demonstrated the sensitivity of PSA in the detection of early prostate cancer.  Elevated levels of PSA also occur; however, in men with benign enlargement of the prostate, which is common in older men.  This association lowers the specificity of the PSA test and can increase the cost of early detection by leading to unnecessary further evaluation (Pg. 1615, Column 2, Paragraph, first non-abstract). Thus, cancer biomarkers should have a high correlation to cancer presence and preferably not be associated with non-cancerous tissue. Brawer et Al. (Urology, Vol. 52, No. 3, Pg. 372-378, 1998) reemphasize this point stating that serum PSA is the most useful of all tumor markers yet its low specificity results in a lack of cancer detection in a significant proportion of patients undergoing prostate biopsy (Abstract, Objectives and Methods).  
PSA's lack of specificity is also shared by the bladder tumor antigen complement factor H-related protein (CFHrp).  Budman et Al. (CUAJ, Vol. 2, Issue 3, Pg. 212-221, 2008) teach that this protein is released by normal cells to prevent their targeting by the body's immune system and elevated levels of CFHrp in urine can indicate bladder cancer (Pg. 215, Column 1-2).  Tests for CFHrp, such as immunoassays, are more sensitive than cytology (microscopic investigation of shed urothelial cells) but much less cancer-specific as they can be affected by benign inflammatory conditions, calculi, foreign bodies, and other genitourinary cancers, leading to false-positives (Pg. 216, Column 1, Paragraph, first partial).  
shown to function in the context of the specimens in which they are used.  In short, no one of ordinary skill in this art assumes any protein or nucleotide is a functional biomarker.  They need experimental support. 
Thus, the prior art teaches that it is unpredictable to utilize a biomarker to sensitively and specifically detect a cancer in a subject if the subject’s biological specimen is not tumor tissue from the cancer in question and the biomarker has not been shown to be cancer-specific.  Biomarkers for cancer must be shown to function in the context of the specimens in which they are used and to indicate a specific cancer.  
This is further illustrated by Mantovani (European Journal of Cancer, Vol. 30A, No.3, Pg. 363-369, 1994) who teaches that a biomarker that functions in one sample type need not function in another.  They teach that folate binding protein levels in serum were significantly different in ovarian cancer patients compared to healthy donors (Abstract).  However, the same cannot be said when urine was used as sample type (Figure 5 and Pg. 368, Column 2, Paragraph, second).  
With respect to mRNA specifically, Yano (US2008/0020990, published 01/24/2008) teaches that nucleic acids are degraded with nucleases in vivo, particularly in blood (0003).   Thus, not just any sample type would be expected to preserve mRNA for detection.
Since the art teaches that it is unpredictable to utilize biomarkers that are not cancer- or tissue-specific in just any biological specimen to detect the presence of cancer in a subject, and the same would be expected of biomarkers for prognosis, and the specification does not provide ample guidance with respect to diagnosing/prognosing .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 14-15, 39, 52-53, 82, 86 and 101-104 are rejected under 35 U.S.C. 103 as being unpatentable over Kuznar (http://www.onclinve.com/conference-coverage/gu-2015/adding-anti-pdl1-antibody-to-bevacizumab-induces-responses-in-mrcc, published 03/2015, on IDS), in view of Tice (US2008/0305115, published 12/11/2008), Elamin (Cancer Microenvironment, Vol. 8, Pg. 15-21, published online 10/18/2014), Mule . 
Kuznar teaches an anti-PD-L1 antibody MPDL3280A (Paragraph, first), which is a synonym of atezolizumab, in combination with bevacizumab is being investigated in a phase II study in patients with previously untreated advanced or metastatic RCC (mRCC) (Paragraph, second).  They state that bevacizumab with interferon is an approved regimen for the treatment of mRCC (Paragraph, fourth).  While these discussions are over bevacizumab combination therapies, they state that outside of a clinical trial, we do not use a lot of bevacizumab in metastatic kidney cancer by itself (Paragraph, fourth).  Therefore, they make clear that bevacizumab can be used to treat metastatic kidney cancer by itself (monotherapy).  Bevacizumab increases chemokine expression in the tumor microenvironment, which recruits T cells (Paragraph, fifth).  These T cells are activated against their antigen target (Paragraph, fifth).  
In the patients with mRCC, pretreatment tumor specimens were used for reference/baseline levels of markers (Paragraph, sixth).  Bevacizumab was given for one 21-day cycle prior to a first biopsy (Paragraph, seventh).  Thus, the patients with mRCC were treated with bevacizumab monotherapy.  They further evidence this by stating the objective response rate for bevacizumab monotherapy is 10% (Paragraph, ninth).  Increase in CD8+ cell infiltration was seen with bevacizumab alone (Paragraph, eleventh).  Increased expression of chemokines in tumors was seen including in CXCL10, which is an immune cell chemoattractant, with bevacizumab alone since they teach that further increases were observed with their combination therapy.  Increases in chemokine expression suggest anti-tumor immune response (Paragraph, penultimate). 

Further support for use of bevacizumab monotherapy against mRCC is taught by Tice.
Tice teaches bevacizumab can be used to treat metastatic renal cell carcinoma (0071).  They also clarify that it is an antibody against VEGF (0071).  It inhibits tumor growth by blocking formation of new blood vessels (0071).  Thus, it is a VEGF antagonist.
Importantly, Kuznar also makes clear that one effect of bevacizumab monotherapy is the increase in chemokine expression such as CXCL10.  Thus, CXCL10 expression increase indicates bevacizumab monotherapy functionality.  Also, bevacizumab monotherapy causes CD8+ cell tumor infiltration as taught by Kuznar.  Therefore, any biomarker or biomarker panel that indicates CD8+ cell tumor infiltration will indicate functionality of bevacizumab monotherapy, particularly against mRCC as in Kuznar. Indeed, in Kuznar, increase in CXCL10 paralleled increase in CD8+ cell infiltration. 
Such is further supported by the work of Elamin.
Elamin teaches that VEGF inhibition caused an increase in the influx of tumor-rejecting CD8+ cells and led to CD8-dependent tumor growth suppression (Pg. 17, Columns 1-2, Paragraph, spanning).  Since bevacizumab is an inhibitor of VEGF, it would be reasonably expected to lead to such CD8+ cell influx and, as taught by Kuznar, it does.  
Thus, it would have been obvious to one of ordinary skill in this art that they could detect the efficacy of the bevacizumab monotherapy in patients with mRCC by detecting 
Neither Kuznar, Elamin, nor Tice teaches use of CXCL9, CXCL11 or CXCL13 to measure the functionality of bevacizumab monotherapy, nor do they teach mRNA expression analysis specifically.
These deficiencies are remedied by the art below.
Mule teaches a method of monitoring an immunotherapy in a subject who has a tumor the method comprising obtaining cells from the tumor, determining first gene expression levels of one or more of CXCL9, CXCL10, CXCL11, and CXCL13 in the tumor cells, administering one or more doses of an immunotherapy to the subject and determining second gene expression levels of the same genes in the tumor cells, comparing the first and second gene expression levels, wherein second gene expression levels that are higher than then first gene expression levels indicate the treatment is effective (Claim 2).  Their invention is based on the discovery of gene signatures that predict the presence of infiltrating immune cells (0005).  Expression levels of these genes can be used to optimize or select treatment in subjects with tumors (0005).  Determining gene expression levels includes determining mRNA levels (0022).  The immunotherapy includes several antibodies with different mechanisms of action (0026).  The subject can 
Indeed, Kalinski teaches that IP10 (which is CXCL10), CXCL9, and CXCL11 all bind to the same chemokine receptor expressed on effector type immune cells such as CTLs which promote tumor rejection (0045).  CTLs are CD8+ cells and so one of ordinary skill in this art would find it reasonable to use the method of Mule to track the functionality of the bevacizumab monotherapy of Kuznar since said therapy causes CD8+ cell 
Further support for this is found in Galon who teaches that genes representative of the adaptive immune response are selected from the family of chemokines including CXCL13, CXCL9, CXCL10, and CXCL11 (0022).  The adaptive immune response includes CTLs (0021) and these contribute to the settlement of the adaptive immune response in the tumor (0021).  Thus, all four markers above are taught in the art for the same purpose, to represent presence of an adaptive immune response which can include CTLs such as those that infiltrate the tumor of mRCC patients after administration of the monotherapy above and all are taught to evaluate immunotherapy effectiveness.  Thus, by Kerkhoven analysis it is obvious to combine all these markers taught for the same purpose in the art into the same method for evaluating presence of an adaptive immune response in the tumor.  They were taught in the art singly for the same purpose and can obviously be combined for the same purpose into one prognostic method.  
It is further obvious to use as many markers as possible to identify increase immune response.  Galon states that the use of more genes than one or two provides 
Thus, taken all together, it would have been obvious before the filing of the instant application to measure mRNA level in tumor cells of an mRCC patient of CXCL9-11 and 13 before and after treatment with bevacizumab monotherapy in order to detect the increased CD8+-dependent, anti-cancer immune response caused by said therapy.  This would be indicated by an increase in any or all of the mRNA levels above and would indicate in the patient functionality of bevacizumab monotherapy.  Such a method would facilitate selection of the best treatment method for the patient, continuing with functional bevacizumab monotherapy or adding more aggressive treatment such as the bevacizumab containing combination therapies of Kuznar in patients not showing an increase in the mRNAs above, which would indicate lack of bevacizumab stimulated anti-cancer immunity.
Based on the references above, one of ordinary skill in this art would enjoy a reasonable and actually very high expectation of success in arriving at and carrying out the obvious methods discussed supra in humans (taught by Mule and Kuznar as subjects) said methods reading on the claims above.    In addition, once it is determined by increased expression of one or more or up to all of the target biomarkers above that the 
With respect to claims 15 and 53, these claims recite only the intended results of the obvious method above in terms of fold change in the genes assayed.  Such results are not given patentable weight and will simply be seen upon carrying out of the obvious method.  the court noted (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id.  Thus, these claims too are obvious for the reasons supra.
Taken all together, the combined teachings above clearly render the instant claims above obvious.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 14-15, 39, 52-53, 86 and 101-104 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
The claims recite the naturel correlation between the mRNA expression levels of CXCL9, CXCL10, CXCL11 and CXCL13, in generic or specific samples like tumor, and 
This judicial exception is not integrated into a practical application because such would require that the claims contain elements that prevent monopoly of said exception.  However, claim 1 requires measure of the markers above after administration of the therapy in a sample from the patient.  This treatment step is extrasolutionary as it must be done in all applications of the correlation above since response to said therapy is what is to be determined therewith.  The steps of determining and comparing are also required by all applications of the natural correlation.  Claim 14 only further narrows the correlation to a change in marker levels compared to pretreatment levels.  Said another way, it only further limits the comparison needed in the correlation above.  Claim 39 does not prevent monopoly for the same reasons as claim 1 above.  Furthermore, the use of “if” in part (c) broadens the claim such that it is not required to further administer the therapy and so this nontreatment does not prevent monopoly as it fails to add any active step to the claim.  Claim 52 fails to prevent monopoly for the same reasons as claim 14 above.  Claims 15 and 53 only further narrow the correlation to specific fold differences compared to reference levels for use in the correlation. Claim 86 only further narrows the correlation to use in a tumor sample.  It only further limits the correlation to use of a specific sample type.  Claims 101 and 102 only further narrow the correlation to human patients.  Claims 103-104 only further narrow the correlation to metastatic RCC.  

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all active steps of the instant claims above are well-understood, routine, and conventional in this art.  Even the ordered combination of detecting the four biomarkers above is well-understood, routine, and conventional.  As discussed in the obviousness rejection, Mule teaches a method of monitoring an immunotherapy in a subject who has a tumor the method comprising obtaining cells from the tumor, determining first gene expression levels of one or more of CXCL9, CXCL10, CXCL11, and CXCL13 in the tumor cells, administering one or more doses of an immunotherapy to the subject and determining second gene expression levels of the same genes in the tumor cells, comparing the first and second gene expression levels, wherein second gene expression levels that are higher than then first gene expression levels indicate the treatment is effective (Claim 2).  Their invention is based on the discovery of gene signatures that predict the presence of infiltrating immune cells (0005).  Expression levels of these genes can be used to optimize or select treatment in subjects with tumors (0005).  Determining gene expression levels includes determining mRNA levels (0022).  The subject can be human (0027).  As they have shown, profiling gene signatures predicts the presence of infiltrating immune cells and expression levels of these genes can be used to assign prognosis and select treatment (0042).  Cancer evaluated by their methods include those that are particularly immunogenic like renal cell cancer (0047).  mRNA can be measured by quantitative PCR methods (0062).  Their methods can be performed on tumor cells obtained by biopsy (0064). The levels of the 
Thus, all active steps and reagents of the claims above are well-understood, routine, and conventional in this art.  The claims therefore contain no additional elements that render them more than what is already well-understood, routine, and conventional.  Thus, the claims are not significantly more than the exceptions they contain.  The only conclusion is that the claims above are drawn to patent ineligible subject matter and they are therefore rejected here.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Allen/Primary Examiner, Art Unit 1642